DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the PMDA and TFMB species in the reply filed on February 03, 2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 03, 2022. In this regard, it is noted that claims 8 and 10 require a mixture of acid dianhydrides.
Claim Rejections - 35 USC § 112
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear whether the polyimide copolymer is in solution form with the recited solvent.
In claim 1, it is unclear how the generically-recited “diamine” distinguishes over the diamine DMS-DPS oligomer (per claim 2).
In claim 1, inasmuch as the DMS-DPS oligomer is recited as a polymerization component, it is unclear how such forms a domain that is uniformly distributed in a 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0096530 (Yun).
meets Applicants’ diamine), an amino modified organopolysiloxane (P-PDM-V) containing dimethylsiloxane and diphenylsiloxane units (meets Applicants’ DMS-DPS oligomer), biphenyl tetracarboxylic dianhydride (BTDA) or oxydiphthalic anhydride (ODPA) (meets Applicants’ acid dianhydride) and N,N-diethylformamide (DEF) (meets Applicants’ solvent per claim 5).
Inasmuch as Yun’s exemplified polyimides meet the claimed polyimide copolymer, in terms of the types of materials added, it is reasonably believed that they would inherently possess the same DMS-DPS domain and amount features per claims 1 and 4 because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is 
As to claims 3 and 5, Yun expressly exemplifies DEF.
As to claim 6, Yun expressly exemplifies BTDA and ODPA (meets Applicants’ Formula 2d).
As to claim 7, Yun expressly exemplifies TFMB (meets Applicants’ Formula 3).
Yun anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted and similarly-produced exemplified polyimides inherently meet all the requirements defining the presently claimed polyimide copolymer.  In the alternative, it would have been within the purview of Yun’s inventive disclosure, and obvious to one having ordinary skill in the art, to manipulate and adjust the content of the amino modified organopolysiloxane (e.g., per [0064]) such that it meets claimed volume % with the reasonable expectation of success. Moreover, it is noted that it is within Yun’s scope to use pyromellitic dianhydride (Formula 8a) as a functional alternative to the exemplified BTDA and ODPA.
Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0096530 (Yun) described hereinabove. 
The presently claimed DMS-DPS oligomer falls within the scope of Yun’s amino modified organopolysiloxane Formula (1) (i.e., wherein R1 and R2 are each C3 alkylene groups, R3, R4, R5 and R6 are each methyl groups, R7 and R8 are each phenyl groups m1 is 1, m2 is 70-90 and m3 is 10 to 30).  Accordingly, it would have been within the purview of Yun’s inventive disclosure, and obvious to one having ordinary skill in the art, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/474766 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the polyimide precursor composition of the copending claims, when polymerized and cured will engender a polyimide copolymer identical to that presently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/617379 (reference application). Although the claims at issue are not identical, they the polyimide precursor composition of the copending claim, when polymerized and cured will engender a polyimide copolymer identical to that presently claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765